Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 1 of 12 PageID #: 1220




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  REGINA H.1,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       ) Case No.: 1:19-cv-04697-DML-TWP
                                                 )
  ANDREW M. SAUL,                                )
  Commissioner of the Social Security,           )
  Administration,                                )
                                                 )
               Defendant.                        )

                    Decision on Complaint for Judicial Review

        Plaintiff Regina H. applied in June 2016 for Disability Insurance Benefits

  (DIB) and Supplemental Security Income disability benefits under Titles II and

  XVI, respectively, of the Social Security Act, alleging that she has been disabled

  since October 27, 2015. Her applications were denied initially on July 27, 2016, and

  on reconsideration on September 28, 2016. After a hearing held July 5, 2018, before

  administrative law judge Jody Hilger Odell, the ALJ issued her decision on October

  16, 2018, that Regina was not disabled. The Appeals Council denied review on

  September 30, 2019, rendering the ALJ’s decision for the Commissioner final.

  Regina timely filed this civil action under 42 U.S.C. § 405(g) for review of the

  Commissioner’s decision.




  1      To protect privacy interests of claimants for Social Security benefits, the
  Southern District of Indiana has chosen to use only the first name and last initial of
  non-governmental parties in its Social Security judicial review opinions. The
  plaintiff will therefore be referred to by her first name.
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 2 of 12 PageID #: 1221




           Regina contends that the ALJ erred because (1) she did not appropriately

  evaluate her mental impairments and (2) the sedentary work restriction with a

  sit/stand option every ten minutes is not compatible with the jobs the ALJ found she

  can perform.

           The court will first describe the legal framework for analyzing disability

  claims and the court’s standard of review and then address Regina's assertions of

  error.

                             Standard for Proving Disability

           To prove disability, a claimant must show she is unable to “engage in any

  substantial gainful activity by reason of any medically determinable physical or

  mental impairment which can be expected to result in death or which has lasted or

  can be expected to last for a continuous period of not less than twelve months.” 42

  U.S.C. § 423(d)(1)(A). Regina is disabled if her impairments are of such severity

  that she is not able to perform the work she previously engaged in and, if based on

  her age, education, and work experience, she cannot engage in any other kind of

  substantial gainful work that exists in significant numbers in the national economy.

  42 U.S.C. § 423(d)(2)(A). The Social Security Administration (“SSA”) has

  implemented these statutory standards by, in part, prescribing a five-step

  sequential evaluation process for determining disability. 20 C.F.R. § 404.1520.

           Step one asks if the claimant is currently engaged in substantial gainful

  activity; if she is, then she is not disabled. Step two asks whether the claimant’s

  impairments, singly or in combination, are severe; if they are not, then she is not



                                               2
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 3 of 12 PageID #: 1222




  disabled. A severe impairment is one that “significantly limits [a claimant’s]

  physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). The

  third step is an analysis of whether the claimant’s impairments, either singly or in

  combination, meet or medically equal the criteria of any of the conditions in the

  Listing of Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1. The Listing of

  Impairments includes medical conditions defined by criteria that the SSA has pre-

  determined are disabling, so that if a claimant meets all of the criteria for a listed

  impairment or presents medical findings equal in severity to the criteria for the

  most similar listed impairment, then the claimant is presumptively disabled and

  qualifies for benefits. Sims v. Barnhart, 309 F.3d 424, 428 (7th Cir. 2002).

        If the claimant’s impairments do not satisfy a listing, then her residual

  functional capacity (RFC) is determined for purposes of steps four and five. RFC is

  a claimant’s ability to do work on a regular and continuing basis despite her

  impairment-related physical and mental limitations. 20 C.F.R. § 404.1545. At the

  fourth step, if the claimant has the RFC to perform her past relevant work, then she

  is not disabled. The fifth step asks whether there is work in the relevant economy

  that the claimant can perform, based on her age, work experience, and education

  (which are not considered at step four), and her RFC; if so, then she is not disabled.

        The individual claiming disability bears the burden of proof at steps one

  through four. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If the claimant meets

  that burden, then the Commissioner has the burden at step five to show that work

  exists in significant numbers in the national economy that the claimant can



                                             3
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 4 of 12 PageID #: 1223




  perform, given her age, education, work experience, and functional capacity. 20

  C.F.R. § 404.1560(c)(2); Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                     Standard for Review of the ALJ’s Decision

        Judicial review of the Commissioner’s (or ALJ’s) factual findings is

  deferential. A court must affirm if no error of law occurred and if the findings are

  supported by substantial evidence. Dixon v. Massanari, 270 F.3d 1171, 1176 (7th

  Cir. 2001). Substantial evidence means evidence that a reasonable person would

  accept as adequate to support a conclusion. Id. The standard demands more than a

  scintilla of evidentiary support, but it does not demand a preponderance of the

  evidence. Wood v. Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001).

        The ALJ is required to articulate a minimal, but legitimate, justification for

  her decision to accept or reject specific evidence of a disability. Scheck v. Barnhart,

  357 F.3d 697, 700 (7th Cir. 2004). The ALJ need not address every piece of evidence

  in her decision, but she cannot ignore a line of evidence that undermines the

  conclusions she made, and she must trace the path of her reasoning and connect the

  evidence to her findings and conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th

  Cir. 2012); Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

                                         Analysis

  I.    The ALJ determined at step five that Regina was not disabled.

        Regina was born in 1981, was 34 years old at the alleged onset of her

  disability in October 2015, and was 37 years old at the time the ALJ issued her

  decision. Her onset date corresponds to the last date she worked. Regina testified,



                                              4
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 5 of 12 PageID #: 1224




  and her educational record supports, that she was in special education courses

  throughout high school (see R. 735), and her schedule included vocational training

  in food service in 10th through 12th grades. (Id.). After high school, she began

  working in the bakery department at a grocery store, making donuts and bread on

  an overnight shift. She held that job for 15 years until the store closed. (R. 39). She

  then obtained a similar bakery department job at a Wal-Mart but held that job for

  only six months, until October 2015, because she suffered a hairline fracture to her

  elbow and was not able to continue to perform the necessary tasks. (R. 40-41). She

  also suffered from various other physical impairments that caused pain in her left

  shoulder and cervical and lumbar spines.

        At step one, the ALJ found that Regina had not engaged in substantial

  gainful activity since her alleged onset date. At step two, she determined that

  Regina's severe impairments were degenerative disc disease with radiculopathy, left

  shoulder [injury], and obesity. She also found that Regina suffered from a learning

  disability, depression, and attention deficit hyperactivity disorder, which were

  medically determinable, but found that these mental impairments were not severe.

  At step three, the ALJ determined that no listings were met or medically equaled.

        For the RFC, the ALJ decided that Regina is capable of sedentary work with

  certain postural restrictions but must have a sit/stand option while remaining at

  the work station: "[Regina] must be permitted to change positions up to every ten

  minutes, while remaining at the work station." (R. 23). The RFC does not include

  any restrictions to account for Regina's learning disability, ADHD, or depression.



                                             5
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 6 of 12 PageID #: 1225




           Based on the RFC and the testimony of a vocational expert, the ALJ found at

  step four that Regina could not perform her past work as a baker because that job

  requires light-level strength, beyond Regina's sedentary strength limitation. At step

  five and also based on the VE's testimony, the ALJ determined that Regina's

  vocational factors and RFC permit her to work in the following jobs available in

  significant numbers in the economy: Circuit Board Assembler (DOT 726.684-110),

  Address Clerk (DOT 209.587-010), and Call-Out Operator (DOT 237.367-014).

  Accordingly, the ALJ concluded that Regina was not disabled.

  II.      Regina asserts two errors by the ALJ.

           Regina contends that the ALJ erred in two ways. First, she argues that the

  ALJ's analysis of the severity of her mental impairments and their effect on her

  functioning is not supported by substantial evidence, resulting in an erroneous

  failure to provide accommodations within the RFC. Second, she contends that even

  if the RFC is supported by substantial evidence, the jobs the ALJ found that she can

  perform are not consistent with her restrictions to sedentary work with the ability

  to change positions every 10 minutes. The court addresses these issues in turn

  below.

           A. The record demonstrates that Regina has a learning disability.

        Regina's argument regarding the ALJ's failure to accommodate her mental

  impairments focuses on her learning disability.2 Regina testified that she has




  2      In her reply brief, Regina conceded that she does not contend that the ALJ's
  failure to address whether her ADHD (apparently exhibited by anxiety) or
                                             6
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 7 of 12 PageID #: 1226




  always suffered from a learning disability and was assigned to special education

  classes throughout high school. Her educational record corroborates that testimony.

  In her job function report, Regina stated that she used technical knowledge and

  skills "with help," could write a cake order "with help," and that generally she "had

  a lot of help" at the job and that's why she was able to hold the job for so long. (R. 248-

  249). Regina underwent a mental status examination on July 25, 2016. The

  psychologist stated that Regina gave full effort. He assessed her level of intellectual

  functioning as questionable. She did not understand some of the mental testing

  instructions, had somewhat impaired remote memory and verbal comprehension,

  could not perform simple subtraction, and her "digit span was 4 digits forward and

  0 digits backward," with no understanding about reciting digits backward. (R. 395).

  He concluded that "at best," Regina's intellectual functioning is at "the low end of

  the low average end," more likely in the borderline range, and possibly in the mildly

  intellectually disabled range. (R. 396). He offered to conduct an intelligence test.

  (Id.). None was performed.

        B. The ALJ's evaluation of Regina's learning disability is without
           substantial evidentiary support.

        Regina argues that the ALJ erroneously found her learning disability to be

  non-severe and that that failure led her erroneously to omit accommodations in the

  RFC for the effects of that disability. As Regina acknowledges, an ALJ's error at

  step two is harmless in itself, but a non-severe impairment must still be evaluated



  depression were severe impairments or required accommodation is a harmful error.
  (See Dkt. 15 at p. 2).
                                             7
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 8 of 12 PageID #: 1227




  for purposes of determining whether an accommodation within the RFC is

  appropriate. See Curvin v. Colvin, 778 F.3d 645, 649 (7th Cir. 2015) (a favorable

  disability ruling can be made only at step three or at step five, and there is no legal

  error at step two where the ALJ makes "as favorable a determination as can be

  made" at that step by finding that the claimant has at least one severe medically-

  determinable impairment).

        Here, the ALJ's discussion about Regina's learning disability is paltry, and

  she wholly failed to consider whether or the extent to which any accommodation

  was necessary. The ALJ evaluated Regina's three mental impairments—learning

  disability, ADHD, and depression—in combination when determining that none

  were severe impairments as measured by the B criteria. Those criteria are: (1)

  understanding, remembering, or applying information; (2) interacting with others;

  (3) concentrating, persisting, or maintaining pace; and (4) adapting and managing

  oneself. There are five possible ratings of the claimant's limitations in each area:

  none, mild, moderate, marked, and extreme. 20 C.F.R. § 416.920a(b), (c). She found

  that Regina had no more than mild limitations in each area.

        The court agrees with Regina that the ALJ's analysis of Regina's limitations

  with concentrating, persisting, or maintaining pace ("CPP"), and with

  understanding, remembering, or applying information lack substantial evidentiary

  support. The ALJ decided a mild limitation in CPP was appropriate because the

  consultative psychologist stated that Regina's "thought processes were logical and

  sequential within the limits of her range of intellectual functioning." (R. 22).



                                             8
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 9 of 12 PageID #: 1228




  Having a logical thought process but within a range of low intellectual functioning

  does not provide insight into whether Regina may have difficulties with

  concentrating, persisting, or maintaining pace. The ALJ supported her decision

  that Regina has only mild limitations in understanding, remembering, and applying

  information by evidence that Regina was able to recall four digits forward during

  her mental status exam and the psychologist found that her recent memory was

  grossly intact. (R. 21). That finding omitted important contrary evidence.

        As Regina testified, and the ALJ seemed to credit in other parts of her

  decision, she cannot follow instructions well and has problems paying attention. As

  the psychologist reported, Regina suffers from "somewhat impaired" remote

  memory, could not perform some basic mental tasks, misunderstood some of the

  instructions for the mental status exam, and "struggled with some of the mental

  status items." (R. 395-96). The ALJ also did not mention Regina's educational

  history of special education classes, discuss a connection between Regina's

  occupational training in high school and her ability to have performed as a baker for

  years, address Regina's work report that she did her job only with help, or address

  the consultative psychologist conclusion that Regina's learning disability stemmed

  from low intellectual functioning, possibly even mild intellectual disability.

        Had the ALJ addressed these factors, she may have concluded that Regina

  suffers more than mildly in these categories and thus that her learning disability

  was severe. More importantly, however, the ALJ never evaluated any of Regina's

  mental impairments as part of the RFC determination. Under Agency regulations,



                                             9
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 10 of 12 PageID #: 1229




   an evaluation of whether a mental impairment is severe is an exercise separate

   from an evaluation whether a claimant has functional limitations stemming from

   even a non-severe impairment. See 20 C.F.R. 416.945(a)(2) ("We will consider all of

   your medically determinable impairments . . . including your medically

   determinable impairments that are not 'severe' . . . when we assess your residual

   functional capacity"); SSR 96-8p ("The adjudicator must remember that the

   limitations identified in the 'paragraph B' . . . criteria are not an RFC assessment

   but are used to rate the severity of mental impairment(s) at steps 2 and 3 . . . . The

   mental RFC assessment used at steps 4 and 5 . . . requires a more detailed

   assessment by itemizing various functions contained in the broad categories found

   in paragraph B of the adult mental disorders listings . . . .")

         Thus, even if there were substantial evidentiary support for a conclusion that

   Regina's mental impairments were not severe, the ALJ still was required to provide

   some reasoned evaluation about whether any accommodation within the RFC was

   appropriate. The ALJ did not, however, further evaluate Regina's mental

   impairments in deciding upon an RFC.3 The decision lacks any mention of Regina's

   mental impairments apart from that described in connection with the ALJ's

   evaluation of severity—which the court has addressed above. That is error: a lack

   of any accommodations for a mental impairment cannot rest solely on a finding that




   3      The ALJ's reference to findings by the state examining physicians about an
   appropriate RFC was limited to their analysis of Regina's physical functioning. (R.
   26) (deciding that Regina was capable of only sedentary work and not light work as
   the state agency examiners had opined).
                                              10
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 11 of 12 PageID #: 1230




   the mental impairment is not severe—especially where that assessment is not

   supported by substantial evidence. Reversal and remand are required because of

   this error.

          C. The other alleged error can be addressed on remand.

          Regina also argues vocational expert's testimony about the jobs that can be

   performed by a person who is limited to sedentary work but required to change

   positions from sitting to standing and vice versa every 10 minutes is wholly illogical.

   Regina's counsel asked the VE whether "it would be generally tolerated" if a person

   needed a sit/stand option every 10 minutes. The VE answered that if the job is

   sedentary and the person remains at the workstation, then changing from sitting to

   standing "would be tolerated." (R. 52). The VE did not testify that the jobs she had

   identified in response to the ALJ's questions allow the work to be done either sitting

   or standing or with that frequency in changing positions.

          While the court finds that Regina's argument is strong, it is not necessary to

   resolve this matter. The ALJ may assign a new RFC to Regina on remand, leading

   to a new evaluation about available jobs. A determination can then be made about

   whether those (new) jobs accommodate an in-flux workstation at all, including one

   where the worker goes from sitting to standing so frequently.

                                        Conclusion

          For the foregoing reasons, the court REVERSES and REMANDS under

   sentence four of 42 U.S.C. § 405(g) the Commissioner’s decision that Regina was not

   disabled.



                                             11
Case 1:19-cv-04697-DML-TWP Document 18 Filed 03/19/21 Page 12 of 12 PageID #: 1231




         So ORDERED.


                                           ____________________________________
         Dated: March 19, 2021                Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana


   Distribution:

   All ECF-registered counsel of record by email through the court’s ECF system




                                           12
